DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 9-10, the limitation “between the first line fragment of the adjacent first circuit lines” needs to be changed to “between the first line fragments of the adjacent first circuit lines”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  lines 6-7, the limitation “between the first line fragment of the adjacent first circuit lines” needs to be changed to “between the first line fragments of the adjacent first circuit lines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-5 and 10-12 recite the limitation “C is a coefficient less than or equal to 0.001”.  However, nowhere in the specification describes how the coefficient C with the value of “less than or equal to 0.001” is determined.  In the other words, the specification does not describe why the value of “less than or equal to 0.001” is selected for the coefficient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2019/0363051) in view of Oyamada (US 2016/0204058).
Regarding claim 1, Jung (Figs. 3A and 3D) discloses a circuit board, comprising: a substrate 100 having a chip mounting area and an underfill covering area 225 ([0063]), the underfill covering area 225 is adjacent to the chip mounting area along a direction of a first axis; a plurality of first circuit lines 130/140 arranged on the substrate along a direction of a second axis intersecting with the first axis, each of the first circuit lines 130/140 includes an inner lead and a first line fragment connected with each other (see annotations in Fig. 3D reproduced below), a first space having a first width exists between the first line fragment of the adjacent first circuit lines, the inner lead of each of the first circuit lines is disposed on the chip mounting area and configured to bond to a first bump 310 of a chip, and the first line fragment of each of the first circuit lines is disposed on the underfill covering area 225; and a solder resist layer 300 ([0064]) covering the substrate and exposing the chip mounting area, the underfill covering area, the inner lead and the first line fragment of each of the first circuit lines and the first space.

[AltContent: arrow][AltContent: textbox (Line fragment)][AltContent: arrow][AltContent: textbox (Inner lead)]
    PNG
    media_image1.png
    209
    573
    media_image1.png
    Greyscale



Jung does not disclose a plurality of second circuit lines disposed on the chip mounting area and not located between the inner lead of the adjacent first circuit lines, each of the second circuit lines is configured to bond to a second bump of the chip and has a width less than or equal to the first width of the first space.
However, Oyamada (Figs. 1 and 2, especially Fig. 2) teaches a circuit board 1 comprising: a plurality of first circuit lines and second circuit lines 32 arranged on the substrate, the inner lead of each of the first circuit lines 32 is disposed on the chip mounting area and configured to bond to a first bump 6 of a chip 2, and the plurality of second circuit lines 32 disposed on the chip mounting area and not located between the inner lead of the adjacent first circuit lines 32, each of the second circuit lines 32 is configured to bond to a second bump 6 of the chip and has a width less than or equal to the first width of the first space.  Accordingly, it would have been obvious to modify the device of Jung by providing a plurality of second circuit lines with the arrangements as set forth above because as is well known, such arrangements would provide the 
Regarding claims 2, 5 and 7, Oyamada (Fig. 2) also teaches: a second space exists between the inner lead of the adjacent first circuit lines 32 (corresponding to peripheral circuit lines 32), the second space communicates with the first space and has a second width more than or equal to the first width of the first space and the width of each of the second circuit lines 32 (corresponding to inner circuit lines 32); a third space exists between the adjacent second circuit lines and has a third width, the third width satisfies a formula of W3 = A3 + R3 & A3 = R3 x C, when C = zero; and the first axis passes through the first space and the second circuit line 32.
Regarding claims 3-4, Jung (Figs. 3A and 3D) further discloses: the first width of the first space satisfies a formula of W1 = A1 + R1 & A1 = R1 x C, when C = zero and the second width of the second space satisfies a formula of W2 = A2 + R2 & A2 = R2 x C, when C = zero.
Regarding claim 6, Jung does not disclose the first width of the first space is more than or equal to 5 um.
However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the first width of the first space of Jung being in a range as claimed because the first width of the first space between the first line fragments of the adjacent first circuit lines can be adjusted depending upon the size of the chip and the desired number of the first circuit lines on the chip surface area. 

Jung does not disclose a plurality of second circuit lines disposed on the chip mounting area and not located between the inner lead of the adjacent first circuit lines, each of the second circuit lines is configured to bond to a second bump of the chip and has a width less than or equal to the first width of the first space.

Regarding claims 9, 12 and 14, Oyamada (Fig. 2) also teaches: a second space exists between the inner lead of the adjacent first circuit lines 32 (corresponding to peripheral circuit lines 32), the second space communicates with the first space and has a second width more than or equal to the first width of the first space and the width of each of the second circuit lines 32 (corresponding to inner circuit lines 32); a third space exists between the adjacent second circuit lines and has a third width, the third width satisfies a formula of W3 = A3 + R3 & A3 = R3 x C, when C = zero; and the first axis passes through the first space and the second circuit line 32.
Regarding claims 10-11, Jung (Figs. 3A and 3D) further discloses: the first width of the first space satisfies a formula of W1 = A1 + R1 & A1 = R1 x C, when C = zero C = zero.
Regarding claim 13, Jung does not disclose the first width of the first space is more than or equal to 5 um.
However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the first width of the first space of Jung being in a range as claimed because the first width of the first space between the first line fragments of the adjacent first circuit lines can be adjusted depending upon the size of the chip and the desired number of the first circuit lines on the chip surface area. 
Regarding claim 15, Jung does not disclose the chip has a length less than or equal to 42 mm along the direction of the second axis.
However, it would have been obvious to form the chip of Jung having a length or dimension within a range as claimed because the size of the chip is not critical, it can be varied depending upon the application types (i.e., memory, logic or processor) which are desired for the chip.
Regarding claims 16-17, Jung does not disclose each of the first bumps has a thickness less than or equal to 18 um. 
However, it would have been obvious to form each of the first bumps of Jung having a thickness within a range as claimed because the thickness of the first bump is not critical, it can be adjusted depending upon the conductive material type and the conductivity which are desired for the first bump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817